DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/02/2018 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3-10, 12, 14-19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Belo et al. (“Biosignals learning and synthesis using deep neural networks”) in view of Mirowski et al. (US Pat No. 9443141 B2) and further in view of Jatmiko et al. (“Heart Beat Classification Using Wavelet Feature Based on Neural Network”). 
Regarding claim 1
Belo teaches a method implemented at least in part by one or more processors, (pg. 5 “The used library to process the ANN algorithm was Teano [42], a Python library that allows to define, optimize and evaluate mathematical expressions involving multi-dimensional arrays efficiently. It has been one of the most used CPU and GPU mathematical compilers,”)
comprising: obtaining a first continuous stream of samples measured by one or more physiological sensors; (pg. 1 “Biosignal synthesis has been applied in biomedical engineering research to mimic the chemical and physical processes that can be measured with sensors and characterized by their quantifcation. Each type of biosignal has a characteristic morphology depending on the measured surface or organ, the source, i.e. the individual that generated it, the contamination noise and, in some cases, the pathology.”)
discretizing the first continuous stream of samples to generate a training sequence of quantized beats; (Examiner notes that four different received bio signals are present in FIG. 1 where each wave represents phase of heart beat and after the reduction of noise and quantization step the training data is fed into the network as disclosed pg. 5 “The proposed DNN1 sequential architecture is depicted in Fig. 5. In sum, after reducing noise, quantizing and segmenting the signal, each scalar sample—xn—is fed to the network. Tis value corresponds to the index of the embedded matrix—E—transforming into the column vector xˆn, the inner representation of the sample”)
determining a training sequence of vectors corresponding to the training sequence of quantized beats, (Examiner notes that the input signal(biosignal) has sequence of beats as evidence by FIG. 1 and gets trained using Deep Neural Network also see pg. 11 “Training of the ECG with a high SD, in the first experiences, was very hard to compute, therefore it was established that in the first stages, the algorithm would learn with lower resolutions. One representative example of the last experiments is depicted in Fig.  8 which was trained with a W = 512, SD = 64 and HD = 256. The W value must comprise at least one full cycle of the biosignal, since the sample frequency is 250 Hz and the period of a normal ECG is 60 beats/min.”)
wherein each vector of the training sequence of vectors is determined based on a respective quantized beat of the training sequence of quantized beats (pg. 11 “Training of the ECG with a high SD, in the first experiences, was very hard to compute, therefore it was established that in the first stages, the algorithm would learn with lower resolutions. One representative example of the last experiments is depicted in Fig.  8 which was trained with a W = 512, SD = 64 and HD = 256. The W value must comprise at least one full cycle of the biosignal, since the sample frequency is 250 Hz and the period of a normal ECG is 60 beats/min.”)
and an embedding matrix; (pg. 5 “After pre-processing the signal, the input is transformed using an embedding matrix— E—before entering the GRU layers,”)
associating a label with each vector of the training sequence of vectors, (pg. 5 fourth paragraph “The label signal y is simply a de-phase of the input x by one sample, so that yn = xn+1, where yN = 0. For the sake of computational power, the last step of the pre-processing is the segmentation of the dataset D into TWs with dimension W and overlap of 2/3, resulting in two matrices X and Y with the same dimensions of D × W.” also see pg. 8 third paragraph “The chosen method to find the gradient minimum was RMSProp, proposed by Tieleman [50] which performs a parameter update for each training example xn and label yn. The loss function is represented as L(θ ) and the respective gradient as gt, with respect to the parameters θ.”)
…
applying the training sequence of vectors as input across a neural network to generate corresponding instances of training output; (pg. 7 “Fig. 5 Sequential DNN model. This model comprises one embedded layer—E, three GRU layers, one regression node and one softmax function. The variables above the arrows represent the output and the input of the previous and the following node, respectively… After GRU3, the model’s output will be computed by a regression node computed as follow… where Vhj is the weight matrix, of size (HD × SD), connecting the j-th hidden layer with the output of the layers and the output of the DNN model)
Belo does not teach wherein each label is indicative of a medical condition that is evidenced by samples of the first continuous stream of samples obtained during a time interval associated with the respective vector of the training sequence of vectors; 
…
comparing each instance of training output to the label that is associated with the corresponding vector of the training sequence of vectors; 
based on the comparing, training the neural network and the embedding matrix; 
obtaining a second continuous stream of samples from one or more of the physiological sensors; 
discretizing the second continuous stream of samples to generate a live sequence of quantized beats; 
determining a live sequence of vectors corresponding to the live sequence of quantized beats, 
wherein each vector of the live sequence of vectors is determined based on a respective quantized beat and embedding matrix;
applying the live sequence of vectors as input across the neural network to generate corresponding instances of live output; 
and providing, at one or more output devices operably coupled with one or more of the processors, information indicative of the live output.  
Mirowski teaches wherein each label is indicative of a medical condition that is evidenced by samples of the first continuous stream of samples obtained during a time interval associated with the respective vector of the training sequence of vectors; (col 10 lines 25-29 “For example, y, can denote a pattern at time t (i.e., a sample of bivariate features), and Z, can be denoted the associated label (-1 for preictal, 1 for interictal). Further, y, can either be one long vector or a matrix indexed by time and by channel pair and frequency band.” Also see col 23 lines 7-19 “The exemplary classifier can be trained as shown in FIG. 9 by various methods. In one exemplary method, first, for a collection of time points t, t+1, t+2, etc., patterns of bivariate features can be extracted (respectively X(t), X(t+1), X(t+2). etc.). The exemplary corresponding labels are associated using clinical data about the patient and the exact times when seizures have occurred. These exemplary labels can either be binary (e.g. 0 if long before a seizure, and 1 if less than 2 hours before a seizure), or they can be continuous and represent the time remaining before the next seizure. These exemplary labels are respectively Y(t), Y(t+1), Y(t+2), etc.” also see col 12 lines 3-14 “The two exemplary neural network architectures (logistic regression, linear, and convolutional networks, highly nonlinear) can then be compared with a third type of classifier, called Support-Vector Machines (SVM). SVM are pattern matching-based classifiers that compare any input pattern y, to a set of Support vectors y. Exemplary Support vectors can be a Subset of the training dataset and are chosen during the training phase. The function used to compare two patterns y, and y is called the kernel function K(y, y) (Eq. 13). The decision function (Eq. 14) can be a weighted combination of the kernel functions. In this study, SVMs with Gaussian kernels were used (Eq. 13).”) 
…
comparing each instance of training output to the label that is associated with the corresponding vector of the training sequence of vectors; (col 23 lines 14-24 “These exemplary labels can either be binary (e.g. 0 if long before a seizure, and 1 if less than 2 hours before a seizure), or they can be continuous and represent the time remaining before the next seizure. These exemplary labels are respectively Y(t), Y(t+1), Y(t+2), etc. The above data can be referred to as training data, Such as in training set 910. This data can be used to optimize an exemplary classifier, Such as a convolutional network, so that it correctly associates the right label Y(t) to the corresponding pattern of features X(t+1). This training can comprise iterative adjustment of the parameters of the classifier.”)
based on the comparing, training the neural network and the embedding matrix; (col 10 lines 32-42 “Exemplary bivariate patterns y, that represent a “snap shot' of EEG synchronization around time t were input into a decision system that would classify them as preictal or interictal. The parameters of that classifier were learned on the training Subset of the dataset using machine learning. For example, Z, can note the label of pattern y, (-1 for preictal, 1 for interictal) and Z, can note the output of the classifier. Although three different types of classifiers can be used, with their respective machine learning algorithms, all training algorithms had in common minimizing, for every training sample y, the error between output Z, and target Z.”)
obtaining a second continuous stream of samples from one or more of the physiological… (col 8 lines 22-27 “All data samples were scaled on a per patient basis, to either Zero mean and unit variance (for logistic regression and convolutional networks) or between -1 and 1 (for Support vector machines). Here, X(t) denotes the time series[corresponds to continuous] representing the i-th channel of the preprocessed EEG.” Also see col 8 lines 27-34 “In an exemplary machine learning procedure for seizure prediction, raw EEG time series and their wavelet transform coefficients can be fed into a Recurrent Neural Network (RNN), i.e., a neural network that maintains a “memory of previous inputs and thus learns temporal dependencies between. The RNN can be trained to classify each EEG channel separately as being in an interictal or preictal state”)) 
…
applying the live sequence of vectors as input across the neural network to generate corresponding instances of live output; (Examiner notes the EEG waveforms are in sequence of vector as evidence by col 5 lines 57-60 and the EEG vectors are feed into neural network see col 8 lines 27-34 “In an exemplary machine learning procedure for seizure prediction, raw EEG time series and their wavelet transform coefficients can be fed into a Recurrent Neural Network (RNN), i.e., a neural network that maintains a “memory of previous inputs and thus learns temporal dependencies between. The RNN can be trained to classify each EEG channel separately as being in an interictal or preictal state”)
and providing, at one or more output devices operably coupled with one or more of the processors, (col 24 lines 3-10 “A display 150 can also be provided for the exemplary system of FIG. 10. The storage arrangement 140 and the display 150 can be provided within the computer 100 or external from the computer 100. The information received by the processor 130 and the information determined by the processor 130, as well as the information stored on the storage arrangement 140 can be displayed on the display 150 in a user-readable format.”) information indicative of the live output. (Col 8 lines 36-46 “Exemplary methods for seizure prediction methodology can be performed using the computing arrangement and can include: selection of training and testing data, as well as EEG filtering, computation of bivariate features of EEG synchronization, aggregation of features into spatio-temporal, or spatio-temporal and frequency-based patterns, machine learning-based optimization of a classifier that inputs patterns of bivariate features and outputs the preictal or interictal category and retrospective sensitivity analysis to understand the importance of each EEG channel and frequency band within the patterns of features.”)
Belo and Mirowski are analogous art because they are both directed to training EEG data. 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified a method and system for learning bio-signals and synthesis using deep neural networks of Belo to include labeling method for indicative of a medical condition that is evidenced by samples of the first continuous stream of samples obtained during a time interval of Mirowski in order to accurately labels which data are associated with clinical data about patient as disclosed by Mirowski col 23 lines 7-19 “The exemplary classifier can be trained as shown in FIG. 9 by various methods. In one exemplary method, first, for a collection of time points t, t+1, t+2, etc., patterns of bivariate features can be extracted (respectively X(t), X(t+1), X(t+2). etc.). The exemplary corresponding labels are associated using clinical data about the patient and the exact times when seizures have occurred. These exemplary labels can either be binary (e.g. 0 if long before a seizure, and 1 if less than 2 hours before a seizure), or they can be continuous and represent the time remaining before the next seizure. These exemplary labels are respectively Y(t), Y(t+1), Y(t+2), etc.”). 
Belo in view of Mirowski does not teach discretizing the second continuous stream of samples to generate a live sequence of quantized beats; determining a live sequence of vectors corresponding to the live sequence of quantized beats, wherein each vector of the live sequence of vectors is determined based on a respective quantized beat and the embedding matrix. 
Jatmiko teaches discretizing the second continuous stream of samples to generate a live sequence of quantized beats; (Examiner notes that the continuous ECG signals are transformed into individual beats see pg. 18 right col second paragraph “In this step, the continuous ECG signals will be transformed into individual ECG beats. We approximate the width of individual beat to 300 sample data and the extracted beat is centered around R peak.” The continuous EEG signals are then used to generate quantized beats as evidence by pg. 11 first paragraph “Training of the ECG with a high SD, in the first experiences, was very hard to compute, therefore it was established that in the first stages, the algorithm would learn with lower resolutions. One representative example of the last experiments is depicted in Fig.  8 which was trained with a W = 512, SD = 64 and HD = 256. The W value must comprise at least one full cycle of the biosignal, since the sample frequency is 250 Hz and the period of a normal ECG is 60 beats/min.”)
determining a live sequence of vectors corresponding to the live sequence of quantized beats, (pg. 21 right col “Learning in FLVQ[corresponds to quantization] is accomplished by presenting a sequence of learning vector with its known category, and the similarity value between the learning vector and the reference vectors for all categories are calculated.”)
wherein each vector of the live sequence of vectors is determined based on a respective quantized beat (Examiner notes that the input vector is trained using FLVQ(Learning Vector Quantization Neural Networks see pg. 21 left col “The architectural network of FLVQ is depicted in figure 5, which consists of one input layer, one cluster layer as a hidden layer and one output layer… When an input vector is fetched to the neural system, each cluster performs the similarity calculation of fuzziness between input vector and the reference vector through max operation. Output of each cluster is then propagated to output neuron that performs the minimum operation.”).
Belo, Mirowski and Jatmiko are analogous art because they are all directed to training EEG data. 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified a method and system for learning bio-signals and synthesis using deep neural networks of Belo in view of Mirowski to include generating a live sequence of quantized beats of Jatmiko in order to quickly provide sequence of learning vector to know category and their similarity value between learning vector and their reference values as disclosed by Jatmiko (pg. 21 right col “Learning in FLVQ[corresponds to quantization] is accomplished by presenting a sequence of learning vector with its known category, and the similarity value between the learning vector and the reference vectors for all categories are calculated.”).

Regarding claim 3
Belo in view of Mirowski with Jatmiko teaches the method of claim 1. 
Belo further teaches wherein the first and second continuous streams of samples comprises electrocardiogram data. (FIG. 1 “and c, d are two electrocardiogram (ECG) signals from two different subjects”)
Regarding claim 14
Claim 14 recites analogous limitations to claim 3 and therefore is rejected on the same ground as claim 3. 

Regarding claim 4
Belo in view of Mirowski with Jatmiko teaches the method of claim 3. 
Belo further teaches wherein each quantized beat of the training and live sequences of quantized beats corresponds to an RR interval. (FIG. 1 “Four diferent acquired biosignals: a is an example of a respiration signal (RESP) signal; b is an example of an electromyogram (EMG) signal; and c, d are two electrocardiogram (ECG) signals from two different subjects” Examiner notes that FIG 1. C has two data plots with two R peaks which corresponds to two RR interval the first “labelled R” corresponds to the first peak and the second peak corresponds to the second R)
Regarding claim 15
Claim 15 recites analogous limitations to claim 4 and therefore is rejected on the same ground as claim 4. 

Regarding claim 5
Belo in view of Mirowski with Jatmiko teaches the method of claim 1. 
Mirowski further teaches wherein one or both of the first and second continuous streams of samples are discretized at one or more of the physiological sensors, (col 8 lines 22-27 “All data samples were scaled on a per patient basis, to either Zero mean and unit variance (for logistic regression and convolutional networks) or between -1 and 1 (for Support vector machines). Here, X(t) denotes the time series[corresponds to continuous] representing the i-th channel of the preprocessed EEG.” Also see col 8 lines 27-34 “In an exemplary machine learning procedure for seizure prediction, raw EEG time series and their wavelet transform coefficients can be fed into a Recurrent Neural Network (RNN), i.e., a neural network that maintains a “memory of previous inputs and thus learns temporal dependencies between. The RNN can be trained to classify each EEG channel separately as being in an interictal or preictal state”)
and one or both of the training sequence of quantized beats and the live sequence of quantized beats are provided by one or more of the physiological sensors to the one or more processors. (col 24 lines 3-10 “A display 150 can also be provided for the exemplary system of FIG. 10. The storage arrangement 140 and the display 150 can be provided within the computer 100 or external from the computer 100. The information received by the processor 130 and the information determined by the processor 130, as well as the information stored on the storage arrangement 140 can be displayed on the display 150 in a user-readable format.”) information indicative of the live output. (Col 8 lines 36-46 “Exemplary methods for seizure prediction methodology can be performed using the computing arrangement and can include: selection of training and testing data, as well as EEG filtering, computation of bivariate features of EEG synchronization, aggregation of features into spatio-temporal, or spatio-temporal and frequency-based patterns, machine learning-based optimization of a classifier that inputs patterns of bivariate features and outputs the preictal or interictal category and retrospective sensitivity analysis to understand the importance of each EEG channel and frequency band within the patterns of features.”)
Belo, Mirowski and Jatmiko are analogous art because they are all directed to training EEG data. 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified a method and system for learning bio-signals and synthesis using deep neural networks of Belo in view of Jatmiko to include labeling method for indicative of a medical condition that is evidenced by samples of the first continuous stream of samples obtained during a time interval of Mirowski in order to accurately labels which data are associated with clinical data about patient as disclosed by Mirowski col 23 lines 7-19 “The exemplary classifier can be trained as shown in FIG. 9 by various methods. In one exemplary method, first, for a collection of time points t, t+1, t+2, etc., patterns of bivariate features can be extracted (respectively X(t), X(t+1), X(t+2). etc.). The exemplary corresponding labels are associated using clinical data about the patient and the exact times when seizures have occurred. These exemplary labels can either be binary (e.g. 0 if long before a seizure, and 1 if less than 2 hours before a seizure), or they can be continuous and represent the time remaining before the next seizure. These exemplary labels are respectively Y(t), Y(t+1), Y(t+2), etc.”). 
Regarding claim 16
Claim 16 recites analogous limitations to claim 5 and therefore is rejected on the same ground as claim 5. 

Regarding claim 6
Belo in view of Mirowski with Jatmiko teaches the method of claim 1. 
Jatmiko further teaches wherein one or both of the first and second continuous streams of samples are discretized using one or more additional neural networks. (Col 8 lines 27-34 “In an exemplary machine learning procedure for seizure prediction, raw EEG time series and their wavelet transform coefficients can be fed into a Recurrent Neural Network (RNN), i.e., a neural network that maintains a “memory of previous inputs and thus learns temporal dependencies between. The RNN can be trained to classify each EEG channel separately as being in an interictal or preictal state.”) 
Belo, Mirowski and Jatmiko are analogous art because they are all directed to training EEG data. 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified a method and system for learning bio-signals and synthesis using deep neural networks of Belo in view of Mirowski to include generating a live sequence of quantized beats of Jatmiko in order to quickly provide sequence of learning vector to know category and their similarity value between learning vector and their reference values as disclosed by Jatmiko (pg. 21 right col “Learning in FLVQ[corresponds to quantization] is accomplished by presenting a sequence of learning vector with its known category, and the similarity value between the learning vector and the reference vectors for all categories are calculated.”).
Regarding claim 17
Claim 17 recites analogous limitations to claim 6 and therefore is rejected on the same ground as claim 6. 


Regarding claim 7
Belo in view of Mirowski with Jatmiko teaches the method of claim 1. 
Belo further teaches wherein the neural network comprises a recurrent neural network. (Pg. 3 sixth paragraph “The GRU architecture is a simplification of the LSTM algorithm. They are both recurrent neural networks (RNN) as they may be represented as a conventional feedforward neural network, in which the next phase depends on the previous ones.”)
Regarding claim 18
Claim 18 recites analogous limitations to claim 7 and therefore is rejected on the same ground as claim 7. 

Regarding claim 8
Belo in view of Mirowski with Jatmiko teaches the method of claim 7. 
Belo further teaches wherein the recurrent neural network comprises a long short-term memory (pg. 3 “The LSTM has three gate system (Fig. 2a) that protect and control the cell state, providing the LSTM the ability to continuously write, read and reset information of the cell state [23] while the GRU architecture relies it’s efficient memory management on two gates: reset and update (Fig. 2b)”).

Regarding claim 10
Belo in view of Mirowski with Jatmiko teaches the method of claim 1. 
Belo further teaches wherein training the embedding matrix includes determining weights of the embedding matrix. (Abstract “Each signal is pre-processed, segmented and quantized in a specific number of classes, corresponding to the amplitude of each sample and fed to the model, which is composed by an embedded matrix, three GRU blocks and a softmax function.” Also see pg. 7 “After GRU3, the model’s output will be computed by a regression node computed as follows …where Vhj is the weight matrix, of size (HD × SD), connecting the j-th hidden layer with the output of the layers and the output of the DNN model.”)
Regarding claim 19
Claim 19 recites analogous limitations to claim 10 and therefore is rejected on the same ground as claim 10. 

Regarding claim 12
Claim 12 is directed to a system corresponding to a method claim and recites A method comprising one or more processors and memory operably coupled with the one or more processors, performed the method recited in claim 1 respectively. Therefore the rejections made to claim 1 applied to claim 12. 
In addition, Belo teaches a system comprising one or more processors and memory operably coupled with the one or more processors, wherein the memory stores instructions that, in response to execution of the instructions by one or more processors, cause the one or more processors to perform the following operations. (Pg. 5 “The used library to process the ANN algorithm was Teano [42], a Python library that allows to define, optimize and evaluate mathematical expressions involving multi-dimensional arrays efficiently. It has been one of the most used CPU and GPU mathematical compilers,”)
Regarding claim 20
Claim 20 recites analogous limitations to independent claim 12 and therefore is rejected on the same ground as independent claim 12.

Claim(s) 2 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Belo et al. (“Biosignals learning and synthesis using deep neural networks”) in view of Mirowski et al. (US Pat No. 9443141 B2) in view of Jatmiko et al. (“Heart Beat Classification Using Wavelet Feature Based on Neural Network”) and further in view of Principe et al. (US 2016/0242690 A1). 
Regarding claim 2
Belo in view of Mirowski with Jatmiko teaches the method of claim 1. 
Mirowski further teaches wherein discretizing the first continuous stream of samples includes: organizing the first continuous stream of samples into a first sequence of temporal chunks of samples; (col 9 lines 62-67 “An exemplary pattern can be a structured collection of features. The exemplary pattern can group features along the spatial, time and frequency dimensions. Two-dimensional (2-D) patterns can be formed by aggregating features from all 15 pairs of channels (across rows) and over several consecutive time frames (across columns).”)
Belo in view of Mirowski with Jatmiko does not teach …for each given temporal chunk of samples of the first sequence of temporal chunks of samples: discretizing the given temporal chunk of samples into a quantized beat of the training sequence of quantized beats; and matching the quantized beat to one of a predetermined number of bins; wherein each bin of the predetermined number of bins corresponds to a predetermined vector of the embedding matrix.  
Principe teaches for each given temporal chunk of samples of the first sequence of temporal chunks of samples: discretizing the given temporal chunk of samples into a quantized beat of the training sequence of quantized beats; (para [0103] “The simplest approaches for Summarizing data utilize averaging and clustering, which in the case of vector quantization coincides with local averages. Correspondingly, nearest-mean and nearest neighbor classifiers use the locations of samples in the training set without any optimization.” Also see para [0153] “in the case of a real valued vector, all samples assigned to the same class can be represented by a prototype vector. This is a way to compress the data. Let the set of prototype vectors be denoted A={a}. P”)
and matching the quantized beat to one of a predetermined number of bins; (para [0071] “Then the spikes from each specific neuron can be discriminated based on the shape of the action potential wave-form. This second process is called spike sorting. Sorting involves matching the waveforms surrounding a threshold crossing to a set of shape templates.” para [0076] “To use spike times as real-valued vectors, they can be transformed into a discrete-time rate function by either Smoothing, similar to kernel density estimation, or binning, using a time histogram of non-overlapping windows with a pre-specified bin width as illustrated in FIG. 3. A bin width or kernel width in the hundreds of milliseconds can be used for a smooth estimate of the firing rate”)
wherein each bin of the predetermined number of bins corresponds to a predetermined vector of the embedding matrix. (Para [0178] “At each time step, a vector can be composed of the spike counts of all neurons over a window of time… where r(i) is bin count for neuron V at time step i, n is the number of neurons, and L-1 is the maximum lag of the time embedding. A set X={x1, ... x} of N such vectors is analyzed. A label corresponding to the state or cluster can be assigned to each spike count vector at every time step. In order to cluster, a distance measure which works across different neurons at different time steps is used.”)
Belo, Mirowski, Jatmiko and Principe are analogous art because they are all directed to Machine Learning. 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified a method and system for learning bio-signals and synthesis using deep neural networks of Belo in view of Mirowski with Jatmiko to include matching the quantized beat to one of a predetermined number of bins of Principe in order to quickly match surrounding waveforms from each specific neuron in a given spike as disclosed by Principe (para [0071] “Then the spikes from each specific neuron can be discriminated based on the shape of the action potential wave-form. This second process is called spike sorting. Sorting involves matching the waveforms surrounding a threshold crossing to a set of shape templates.”).


Regarding claim 13
Claim 13 recites analogous limitations to dependent claim 2 and therefore is rejected on the same ground as dependent claim 2.

Claim(s) 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over 
Belo et al. (“Biosignals learning and synthesis using deep neural networks”) in view of Mirowski et al. (US Pat No. 9443141 B2) in view of Jatmiko et al. (“Heart Beat Classification Using Wavelet Feature Based on Neural Network”) and further in view of Reddy et al. (“Online Eye State Recognition from EEG Data Using Deep architectures”). 
Regarding claim 9
Belo in view of Mirowski with Jatmiko teaches the method of claim 1. 
Belo in view of Mirowski with Jatmiko does not teach wherein training the neural network includes applying back propagation with stochastic gradient descent. 
Reddy teaches wherein training the neural network includes applying back propagation with stochastic gradient descent. (Pg. 3 left col “Multi Layered Perceptron with Stochastic Gradient Descent(online), Batch Gradient Descent (Offline) A 14×40×2 (14 input units, 40 hidden units, 2 output units) FFNN (Feed Forward Neural Network) with Backpropagation based tuning employing tangent hyperbolic, sigmoid, ReLU activations in the hidden layer have been tested on Cross entropy, Mean squared error cost functions and the number of epochs for convergence, classification time, the best reported accuracies are tabulated for quick comparison.”)
Belo, Mirowski, Jatmiko and Reddy are analogous art because they are all directed to training EEG data. 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified a method and system for learning bio-signals and synthesis using deep neural networks of Belo in view of Mirowski with Jatmiko to include applying back propagation with stochastic gradient descent of Reddy in order to improved the learning rate of the machine learning model and improves training as disclosed by Reddy (pg. 3 left col “Multi Layered Perceptron with Stochastic Gradient Descent(online), Batch Gradient Descent (Offline) A 14×40×2 (14 input units, 40 hidden units, 2 output units) FFNN (Feed Forward Neural Network) with Backpropagation based tuning employing tangent hyperbolic, sigmoid, ReLU activations in the hidden layer have been tested on Cross entropy, Mean squared error cost functions and the number of epochs for convergence, classification time, the best reported accuracies are tabulated for quick comparison.”).
Regarding claim 17
Claim 17 recites analogous limitations to dependent claim 9 and therefore is rejected on the same ground as dependent claim 9.

Claims 11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over 
Belo et al. (“Biosignals learning and synthesis using deep neural networks”) in view of Mirowski et al. (US Pat No. 9443141 B2) in view of Jatmiko et al. and further in view of Huang et al. (“Semi-Supervised and Unsupervised Extreme Learning Machines”). 
Regarding claim 11
Belo in view of Mirowski with Jatmiko teaches the method of claim 1.
Mirowski further teaches the method further comprising: …and rendering the visualization of the embedding matrix on a display device (col 24 lines 3-10 “A display 150 can also be provided for the exemplary system of FIG. 10. The storage arrangement 140 and the display 150 can be provided within the computer 100 or external from the computer 100. The information received by the processor 130 and the information determined by the processor 130, as well as the information stored on the storage arrangement 140 can be displayed on the display 150 in a user-readable format.”)
Belo in view of Mirowski with Jatmiko does not teach applying eigenvalue analysis to the embedding matrix to generate a visualization of the embedding matrix. 
Huang teaches applying eigenvalue analysis to the embedding matrix to generate a visualization of the embedding matrix. (Pg. 2407 left col “The LE algorithm performs generalized eigen-decomposition on the graph Laplacian, and uses the d eigenvectors corresponding to the second through the (d + 1)the smallest eigenvalues for embedding. When LE and SC are used for clustering, then k-means is adopted to cluster the data in the embedded space. Similar to LE and SC, the US-ELM is also based on the affinity matrix, and is converted to solving a generalized eigen-decomposition problem.”)
Belo, Mirowski, Jatmiko and Huang are analogous art because they are all directed to machine learning. 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified a method and system for learning bio-signals and synthesis using deep neural networks of Belo in view of Mirowski with Jatmiko to include applying eigenvalue analysis to the embedding matrix of Huang in order to solve generalized eigen-decomposition problem by applying eigenvector and embeds the original data into a d-dimensional space as disclosed by Huang (pg. 2407 left col “The LE algorithm performs generalized eigen-decomposition on the graph Laplacian, and uses the d eigenvectors corresponding to the second through the (d + 1)the smallest eigenvalues for embedding. When LE and SC are used for clustering, then k-means is adopted to cluster the data in the embedded space. Similar to LE and SC, the US-ELM is also based on the affinity matrix, and is converted to solving a generalized eigen-decomposition problem.”).
Regarding claim 19
Claim 19 recites analogous limitations to dependent claim 11 and therefore is rejected on the same ground as dependent claim 11.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to whose telephone number is (571)270-7598. The examiner can normally be reached Mon - Fri 8:00-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann Lo can be reached on 5712729767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.M./Examiner, Art Unit 2126    
/ANN J LO/Supervisory Patent Examiner, Art Unit 2126